Case: 4:19-cr-00488-SRC-JMB Doc. #: 81 Filed: 01/13/21 Page: 1 of 3 PageID #: 258




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES,                            )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )             CAUSE NO. 4:19CR00488
                                          )
                                          )
LISA L. HURLEY,                           )
                                          )
                     Defendant.           )

                                  NOTICE TO THE COURT

       COMES NOW, Defendant, by and through counsel, and provides the Court with

pertinent sections of the Transcript of Evidentiary Hearing September 22, 2020 (“Tr.”),

which begin at page 41 line 11 of the transcript and continue through page 43 line 16 of

the transcript. The pertinent portions of the transcript and the section mentioned above

are as follows:


   1. Detective Wilcox testified that, at the time he entered the store, Ms. Hurley was

      standing behind the counter in an enclosed room which had a glass divider and a

      door that read “Employees Only.” Tr. 42:2–43:1



   2. Detective Wilcox testified that upon entering the store he announced his presence

      and advised Ms. Hurley as to his purpose for being there, which was to affect the

      Wanted and arrest her. Tr. 41:24–42:1, 43:2-4.
Case: 4:19-cr-00488-SRC-JMB Doc. #: 81 Filed: 01/13/21 Page: 2 of 3 PageID #: 259




   3. When asked, “Did you then go inside the area where she was and where the door

      said Employees Only?” Detective Wilcox responded, “Myself and other Detectives,

      yes.” Tr. 43:5-7.

   4. When asked what happened after he went inside the room with the “Employees

      Only” door, Detective Wilcox testified, “I took her into custody relative to the

      Wanted while the other detectives were finishing conducting the safety sweep of

      another room that was attached to that room which we entered, where she was

      standing.” Tr. 43:8-12.




                                                 Respectfully Submitted,


                                                 /s/ Joshua D. Lohn
                                                 Joshua D. Lohn, #69578MO
                                                 1114 Market St., Rm 602
                                                 St. Louis, MO 63101
                                                 PH: 314-710-1613
Case: 4:19-cr-00488-SRC-JMB Doc. #: 81 Filed: 01/13/21 Page: 3 of 3 PageID #: 260




                                  Certificate of Service

       I hereby certify that on the 13th day of January 2021, the foregoing was filed
electronically with the Clerk of the Court to be served by operation of the Court’s
electronic filing system to all attorneys of record.
